       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 1 of 21




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


WILSON K. SOLT,                    :
                                   :
            Plaintiff,             :    No. 3:19-cv-01088
                                   :
     v.                            :    (SAPORITO, M.J.)
                                   :
ANDREW SAUL,1                      :
Commissioner of                    :
Social Security,                   :
                                   :
            Defendant.             :

                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s final decision denying

Wilson K. Solt’s claim for disability insurance benefits under Title II of

the Social Security Act. This parties have consented to the jurisdiction

of the undersigned United States Magistrate Judge pursuant to the




1
  Andrew Saul was sworn in as Commissioner of Social Security on June
17, 2019. He is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C.
§405(g) (action survives regardless of any change in the person occupying
the office of Commissioner of Social Security). The caption in this case is
amended to reflect this change.
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 2 of 21




provisions of 28 U.S.C. §636(b) and Rule 72(b) of the Federal Rules of

Civil Procedure. For the reasons stated herein, we AFFIRM the decision

of the Commissioner.

I.    Background and Procedural History

      Solt is an adult individual born September 13, 1984. He was twenty-

two years old at the time of the alleged onset of disabilityJuly 9, 2007.

(Tr. 12). Solt’s age at the onset date places him in a category of “younger

person” under the Commissioner’s regulations whose age generally does

not affect his ability to adjust to other work. under the Social Security Act.

See 20 C.F.R. § 404.1563(c).

      On April 7, 2017, Solt protectively filed an application for benefits

under Title II of the Social Security Act alleging disability as of July 9,

2007. In his application, Solt alleged that the following impairments

prevent him from engaging in any work: trans metatarsal amputation

and traumatic neuroma. (Tr. 153).

      Solt’s claim was initially denied on May 23, 2017. Thereafter, on

July 5, 2017, Solt filed a timely request for an administrative hearing.

His   request   was    granted.   Solt    appeared   and   testified    before

Administrative Law Judge (“ALJ”) Charles A. Dominick on July 19, 2018.


                                      2
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 3 of 21




Solt was represented by counsel, Keith Pavlack, throughout the

proceeding. In addition, impartial vocational expert (“VE”) Gerald W.

Keating also appeared and testified during the administrative hearing.

(Tr. 12, 25).

      On August 22, 2018, the ALJ denied Solt’s application for benefits

in a written decision. On September 21, 2018, Solt sought further review

of his claim by the Appeals Council, but his request was denied on May

7, 2019.   This makes the ALJ’s August 22, 2018, decision the final

decision subject to judicial review by this Court.

      Solt filed a timely complaint in this Court on June 25, 2019. (Doc.

1).   In his complaint, Solt alleges that the final decision of the

Commissioner is not supported by substantial evidence and is contrary

to law and regulation. (Doc. 1, at 2).

      On September 10, 2019, the Commissioner filed his answer, in

which he maintains that the ALJ’s decision was made in accordance with

the law and is supported by substantial evidence. (Doc. 7, at 3).

      This matter has been fully briefed by the parties and is ripe for

decision. (Docs. 12, 16, and 17).




                                     3
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 4 of 21




II.   Statement of Facts

      At the time of the administrative hearing, Solt was thirty-three

years old and resided alone in a second floor apartment in Lehighton,

Pennsylvania, which is in the Middle District of Pennsylvania. (Tr. 200).

Solt’s past work includes: a lift truck operator and inventory manager.

(Tr. 37-38).

      Solt completed a high school education. (Tr. 154). In 2014, Solt

took a course in art history and computers, but stated he missed most of

the classes because he was unable to drive. (Tr. 37).

      Solt stated that he has a valid driver’s license, owns a car which is

registered in his name, but does not drive because of neuropathy in his

right leg. (Tr. 55). He stated his father, mother, and brother drive him

where he needs to go. He stated that he last drove over a year before the

administrative hearing. (Tr. 35). He testified that he drove prior to 2017,

but once he was diagnosed with neuropathy in his right leg he stopped

driving because he was unable to feel whether his right foot was pressing

on the accelerator or the brake. (Tr. 35).

      He stated he enjoys reading, building little electric toys, playing

video games, and gardening.     (Tr. 177).


                                     4
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 5 of 21




     Solt indicated that his illness affects his lifting squatting, bending,

standing,   walking,   kneeling,    stair   climbing,   completing      tasks,

concentration, and getting along with others. Solt explained that his

issues are because he is missing half of his left foot which gives him poor

balance. He stated that he has a hard time concentrating due to the

medication and his pain. (Tr. 178). He stated that he is reasonably able

to follow written instruction but he finds difficulty with following spoken

instructions. (Tr. 178). He indicated he handles stress and changes in

routine well. (Tr. 179).

     Solt stated he watches television and is able to understand what he

is watching. (Tr. 51). He stated that he takes naps during the day and

that his brother helps him with household chores. He helps with mowing

the lawn, doing the laundry, and taking out the garbage. (Tr. 52).

     Solt testified that he is able to go up and down steps slowly. (Tr.

52). He testified that he visits his parents occasionally. (Tr. 54).

     Solt testified that he has difficulty sleeping. He only sleeps about

6 hours, but that is interrupted with pain. He takes temazepam to help

him sleep and uses Icy Hot cream which provides some help. (Tr. 50).

     At the time of the hearing, Solt testified that he takes methadone


                                     5
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 6 of 21




for the pain, which he claims works the best with the least amount of side

effects. (Tr. 48-49).

      Solt underwent a trial of a spinal cord stimulator implant in June

2015. Initially, he had almost complete pain relief, but he was still

continuing the methadone at bedtime. (Tr.303-04). In June 2016, Dr.

Mauthe noted that Solt was developing a tolerance for it. (Tr. 299). At

the hearing, Solt stated he no longer charges the spinal cord stimulator,

as he does not believe it works. (Tr. 48).

      Solt attempted to return to work in 2009 at Kovatch Mobile

Equipment (“KME”), but he stated he was in too much pain to drive to

work most days and KME stated it just wasn’t working out. (Tr. 40-41).

      Solt indicated that his current medications are:         Methadone,

Zofran, and Temazepam. (Tr. 180).

III. Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir.

2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).


                                     6
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 7 of 21




Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552 (1988). Substantial evidence is less than a preponderance of the

evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971). A single piece of evidence is not substantial evidence if

the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). In an adequately developed factual record, substantial evidence

may be “something less than the weight of the evidence, and the

possibility of drawing two inconsistent conclusions from the evidence

does not prevent [the ALJ’s decision] from being supported by substantial

evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

“In determining if the Commissioner’s decision is supported by

substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). The

question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based


                                     7
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 8 of 21




upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). To satisfy this

requirement, a claimant must have a severe physical or mental

impairment2 that makes it impossible to do his or her previous work or


2
 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
                                       8
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 9 of 21




any other substantial gainful activity 3 that exists in the national

economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a). Under this process, the Commissioner must

determine, in sequence: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a

listed impairment; 4 (4) whether the claimant is able to do past relevant

work, considering his or her residual functional capacity (“RFC”); 5 and

(5) whether the claimant is able to do any other work, considering his or

her RFC, age, education, and work experience. Id. The claimant bears



techniques.” 42 U.S.C. § 423(d)(3).
3 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510.
4 An extensive list of impairments that warrant a finding of disability

based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
5 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1). In assessing a claimant’s RFC, the Commissioner
considers all medically determinable impairments, including those that
are not severe. Id. § 404.1545(a)(2).
                                     9
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 10 of 21




the   initial   burden   of   demonstrating   a   medically   determinable

impairment that prevents him or her from doing past relevant work. 42

U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Mason, 994 F.2d at 1064. Once

the claimant has established at step four that he or she cannot do past

relevant work, the burden then shifts to the Commissioner at step five to

show that jobs exist in significant numbers in the national economy that

the claimant could perform consistent with his or her RFC, age,

education, and past work experience. 20 C.F.R. § 404.1512(f); Mason, 994

F.2d at 1064.

IV.   Discussion

      In his August 22, 2018, decision denying Solt’s claim, the ALJ

evaluated Solt’s application for benefits at each step of the sequential

process.   At step one, the ALJ found that Solt did not engage in

substantial gainful activity since July 9, 2007, through his date of last

insured, March 31, 2013. (Tr. 14).        At step two, the ALJ found the

following impairments were medically determinable and severe during

the relevant period: left foot trans metatarsal amputation, traumatic

neuroma, and obesity. (Tr. 14).    At step three, the ALJ found that Solt

did not have an impairment or combination of impairments that met or


                                     10
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 11 of 21




medically equaled the severity of an impairment listed in 20 C.F.R. Part

404, Subpart P, Appendix 1, during the relevant period. (Tr. 15).

      Between steps three and four, the ALJ assessed Solt’s RFC. After

evaluating the relevant evidence of record, the ALJ found that Solt had

the RFC to perform sedentary work as defined in 20 C.F.R. 404.1567(a),

except for the following.

            [h]e is limited to more than occasional balancing,
            stooping, kneeling, crouching, and climbing on
            ramps and stairs but never crawl and never climb
            on ladders, ropes, or scaffolds. He must avoid
            unprotected heights and dangerous moving
            machinery. He must avoid the use of foot controls
            with left lower extremity. He must avoid more
            than brief incidental exposure to extreme
            temperatures or extreme vibration. He is limited
            to simple routine tasks, but not at a production
            rate pace. He is further limited to occupations
            requiring no more than simple work-related
            decisions with no more than occasional changes in
            the work setting.

(Tr. 15).

     The ALJ’s conclusions at steps four and five of the sequential

evaluation process were based on the RFC assessment and the VE’s

testimony. At step four, the ALJ found that Solt was unable to perform

any past relevant work as defined in 20 C.F.R. § 404.1565. (Tr. 18)

     At step five, the ALJ relied on the VE’s testimony about whether

                                    11
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 12 of 21




there were jobs for a hypothetical individual with Solt’s age, education,

work experience, and RFC. The ALJ found that jobs existed in significant

numbers in the national economy that Solt could perform. Specifically,

the ALJ found that he could perform the occupations of: order clerk, DOT

No. 209.567-014, with approximately 2,500 occupations in the national

economy; document preparation, DOT No. 249.587-018, with 20,000 to

21,000 occupations in the national economy; and credit checker, DOT No.

237.367-014 with approximately 14,000 to 15,000 occupations in the

national economy. (Tr. 19)

     Solt contends the ALJ discounted the functional limitations

imposed by his symptoms, including pain, in violation of 20 C.F.R. §

404.1529 and Social Security Ruling 16-3p. (Doc. 12, at 9).

     a. The ALJ’s        symptom         evaluation    was    reasonably
        determined.

     The Commissioner’s regulations explain how an ALJ evaluates a

claimant’s testimony regarding how symptoms affect the ability to work:

           In determining the extent to which your symptoms, such
           as pain, affect your capacity to perform basic work
           activities, we consider all of the available evidence
           described in paragraphs (c)(1) through (c)(3) of this
           section. We will consider your statements about the
           intensity, persistence, and limiting effects of your
           symptoms, and we will evaluate your statements in

                                    12
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 13 of 21




           relation to the objective medical evidence and other
           evidence, in reaching a conclusion as to whether you are
           disabled. We will consider whether there are any
           inconsistencies in the evidence and the extent to which
           there are any conflicts between your statements and the
           rest of the evidence, including your history, the signs
           and laboratory findings, and statements by your medical
           sources or other persons about how your symptoms
           affect you. Your symptoms, including pain, will be
           determined to diminish your capacity for basic work
           activities to the extent that your alleged functional
           limitations and restrictions due to symptoms, such as
           pain, can reasonably be accepted as consistent with the
           objective medical evidence and other evidence.

20 C.F.R. § 404.1529(c)(4).

     Standing alone, a claimant’s allegation of a symptom is not enough

to establish an impairment or disability.       20 C.F.R. § 404.1529(a);

Prokopick v. Comm’r of Soc. Sec., 272 Fed. App’x 196, 199 (3d Cir. 2008)

(“under the regulations, an ALJ may not base a finding of disability solely

on a claimant’s statements about disabling pain”). An ALJ is permitted

to reject a claimant’s subjective testimony as long as he or she provides

sufficient reasons for doing so. Prokopick, 272 Fed. App’x at 199 (citing

Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 433 (3d Cir.1999), and

Soc. Sec. Ruling 96–7p, 1996 WL 374186.).

     When evaluating a claimant’s subjective allegations, the ALJ

utilizes a two-step process. Soc. Sec. Ruling 16-3p, 2016 WL 119029.

                                    13
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 14 of 21




First, the ALJ must determine whether there is a medically determinable

impairment, that can be shown by medically acceptable clinical and

laboratory diagnostic techniques, that could reasonably be expected to

produce the symptoms alleged. 20 C.F.R. § 404.1529(b). An individual

will not be found to be “disabled based on alleged symptoms alone.” See

Soc. Sec. Ruling 16-3p, 2016 WL 119029, at *4 (explaining that “[i]f there

is no medically determinable impairment, or if there is a medically

determinable impairment, but the impairment(s) could not reasonably be

expected to produce the individual’s symptoms” those symptoms will not

be found to affect the claimant’s “ability to perform work-related

activities”).

      Once the ALJ has found that a medically determinable impairment

is established, the ALJ then evaluates the claimant’s allegations about

the intensity, persistence, or functionally limiting effects of her

symptoms against the evidence of record. Soc. Sec. Ruling 16-3p, 2016

WL 1119029, at *4. This evaluation requires the ALJ to “examine the

entire record, including the objective medical evidence,” the plaintiff’s

testimony, and any other relevant evidence. (Id.) On March 28, 2016,

Soc. Sec. Ruling 96-7p, which provided guidance on assessing the


                                     14
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 15 of 21




credibility of a claimant’s subjective symptoms, was rescinded and

superseded by Soc. Sec. Ruling 16-3p, which instructs adjudicators when

“determining whether an individual is disabled” to “consider all of the

individual’s symptoms, including pain, and the extent to which the

symptoms can reasonably be accepted as consistent with the objective

medical and other evidence in the individual’s record.” Soc. Sec. Ruling

16-3p, 2016 WL 119029, at *2.

     Here, the ALJ found that Solt’s complaints of back pain were not

fully supported by the objective evidence of record. In addition, the ALJ

stated that Solt’s medical evidence through March 31, 2013, simply does

not support a greater degree of impairment. (Tr. 17).

     The ALJ pointed to Solt’s medical records which disclose a work-

related injury to the left foot with partial amputation of several toes. It

required a hospitalization from July 9, 2007 through July 12, 2007, at

which time he underwent amputation of the first, second, and third toes

and a repair of the laceration of the fourth toe. On January 16, 2008, Solt

had a surgical procedure which consisted of amputation of the first and

second toes of the left foot. On April 9, 2010, Solt had an excision of

painful exostosis of the first metatarsal and second metatarsal of the left


                                    15
       Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 16 of 21




foot. Finally, on February 9, 2012, he had a revision of the left foot

amputation to a trans metatarsal amputation.

       The ALJ also pointed to the opinion evidence of Angela Walker,

M.D., the state agency consultant who found that Solt was capable of a

limited range of light work. The ALJ did not find this opinion persuasive

as Dr. Walker did not examine Solt personally and therefore did not fully

consider Solt’s combination of impairments. The ALJ found that there

was more supportive limitation evidence found at the hearing level. (Tr.

17)

       The ALJ discussed the records of Robert W. Mauthe, M.D., which

indicate that he treated Solt since 2007. Records of September 6, 2013,

show that initially he did well, but more recently he had increased pain.

At that time, Solt was prescribed Methadone twice a day. A physical

exam showed tenderness on the surgery site, occasional phantom

sensations and an antalgic gait with short stance phase but good range

of motion of the ankle. Diagnostic impression was left transmetatarsal

amputation and chronic pain syndrome. The report noted that prior to

this date, Solt had remodeled his home, and went back to school. (Tr. 313-

14).


                                     16
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 17 of 21




     In a report dated March 27, 2017, Solt reported that he is

continuing with methadone which helps him stay active. He complained

of shocks in his lower extremity, but he told Dr. Mauthe that the

podiatrist believes it is from his spinal cord stimulator. (Tr. 295).

       The ALJ evaluated all of the record evidence, along with Solt’s

testimony and considered his symptoms and treatment associated with

his pain and noted that while Solt continues to struggle with significant

pain due to the injury, there was little evidence from February 2012

through March 31, 2013, the date of last insured, to establish greater

limitations than his RFC.

     In a letter to Austin L. Sedicum, III, DPM, Dr. Mauthe noted that

initially Solt did very well, but more recent to September 6, 2013, his

activities had increased, as he had remodeled his home and gone back to

school, but he is having difficulty controlling his pain. (Tr. 313).

     There is record evidence of June 2012, November 2012, April 2013,

and December 2013 (Tr. 312, and 12F) wherein Dr. Mauthe states that

Solt is capable of sedentary work. The ALJ pointed out that while Dr.

Mauthe found Solt capable of “sedentary work only” it was not a full

functional analysis of Solt’s limitations. In addition, Solt’s counsel


                                     17
        Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 18 of 21




requested a letter from Dr. Mauthe more than five years after Solt’s date

of last insured. In that letter dated June 22, 2018, Dr. Mauthe opined

that Solt was unable to perform work. The ALJ was not persuaded by

the letter. He pointed-out that while the opinion is inconsistent with all

of his previous opinions, Dr. Mauthe noted that he believed Solt was

capable of sedentary work prior to March 31, 2013. (Tr. 429)

        In the Function Report Solt completed on May 18, 2017, he

described a typical day as follows: he wakes up, takes pain medications,

puts his dog out, maybe does some chores, and eats. Solt testified that

he can feed, brush, and put his dog outside. (Tr. 174). He stated that he

cares for his own personal needs, although it is hard to balance in the

shower. (Tr. 174). Solt stated he sometimes needs help with cooking

depending on his pain level. (Tr. 174). He stated that he prepares meals

approximately three times a week and makes enough to have leftovers.

(Tr. 175). He stated he is able to load/unload the dishwasher. (Tr. 175).

He stated that he can do most chores such as (cleaning, laundry,

households repairs, ironing, mowing, etc.)       He is unable to do them

consistently, but he is able to do them with the pain medication. (Tr.

175).     He stated he goes to the grocery store once a week for


                                      18
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 19 of 21




approximately 15 minutes. (Tr. 176). He is able to pay bills, count

change, handle a savings account, and use a checkbook. (Tr. 176).

     As this Court has stated: “[I]t is permissible for such activities to be

used to assess a claimant’s [subjective allegations] in light of any true

contradiction between his or her alleged severity of symptoms and the

claimant’s activities.” Durden v. Colvin, 191 F. Supp. 3d 429, 442 (M.D.

Pa. 2016).

     The ALJ noted that while there was “no question that the claimant

continues to struggle with significant pain due to his work-related injury,

his statements concerning the intensity, persistence, and limiting effects

of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record. (Tr. 17).

     Ultimately, there is no medical evidence to support a finding of

disability during the relevant time period. The opinions of Dr. Mauthe

during that time period opine that Solt was able to perform sedentary

work. (Tr. 312).

     The Court finds that the ALJ properly evaluated Solt’s subjective

allegations, the record evidence, the medical opinions of record, and

considered all of Solt’s symptoms of foot pain. In light of all of the


                                    19
      Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 20 of 21




information stated above regarding the ALJ’s analysis and explanations,

we find that there is substantial evidence to support the ALJ’s

determinations.

     An Order will follow.

                                  s/Joseph F. Saporito, Jr.
                                  JOSEPH F. SAPORITO, JR.
                                  United States Magistrate Judge

Dated: September 29, 2020




                                    20
Case 3:19-cv-01088-JFS Document 18 Filed 09/29/20 Page 21 of 21




                              21
